                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                            SAN JOSE DIVISION

                                   7

                                   8     THE AESTATE, LLC.,                                  Case No.19-cv-02436-VKD
                                                        Plaintiff,
                                   9
                                                                                             ORDER TO SHOW CAUSE RE
                                                 v.                                          SETTLEMENT
                                  10

                                  11     COST PLUS INC,                                      Re: Dkt. No. 23
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiff having filed a Notice of Settlement (Dkt. No. 23), all previously scheduled

                                  15   deadlines and appearance are vacated. Additionally, the Court orders as follows:

                                  16          On or before August 26, 2019, a stipulated dismissal shall be filed pursuant to Fed. R. Civ.

                                  17   P. 41(a)(1). Rule 41(a)(1) permits a plaintiff to voluntarily dismiss a case without a court order

                                  18   (i) by notice if the defendant has not filed an answer or motion for summary judgment, or (ii) by

                                  19   stipulation signed by all parties who have appeared. Because defendant answered the complaint,

                                  20   plaintiff may not voluntarily dismiss this case absent a stipulation also signed by defendant or an

                                  21   order from the Court.

                                  22          If a dismissal is not filed by the specified date, then the parties shall appear in Courtroom

                                  23   2, 5th Floor of the United States District Court, 280 South First Street, San Jose, California on

                                  24   September 10, 2019, 10:00 a.m. and show cause, if any, why the case should not be dismissed

                                  25   pursuant to Fed. R. Civ. P. 41(a). Additionally, the parties shall file a statement in response to this

                                  26   Order to Show Cause no later than September 3, 2019 advising as to (1) the status of their

                                  27   activities in finalizing settlement; and (2) how much additional time, if any, is requested to finalize

                                  28   the settlement and file the dismissal.
                                   1          If a dismissal is filed as ordered, the Order to Show Cause hearing will be automatically

                                   2   vacated and the parties need not file a statement in response to this Order.

                                   3          IT IS SO ORDERED.

                                   4   Dated: July 29, 2019

                                   5

                                   6
                                                                                                    VIRGINIA K. DEMARCHI
                                   7                                                                United States Magistrate Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
